Ducker, Judge:
Claimant, Delos Tenney, owner of a farm on State Route 2 between Sago and Tallmansville, in Upshur County, West Virginia, filed with the Attorney General his claim for $225 for loss of cattle by poisoning from weed spraying of that road by the State Road Commission.
The evidence in this case presented to this Court shows that the claimant was raising three calves on his farm on State Route 2, and that in the summer of 1966 the State Road Commission in order to kill weeds along that highway adjacent to claimant’s property sprayed the highway with a chlorinated hydrocarbon which went upon claimant’s land and caused two of claimant’s calves to die of acute toxemia. The one calf that did not die was sold for $137.00. The evidence is not clear as to just what was the value of the two dead calves. There is nothing in the evidence to contradict the testimony of the witnesses for the claimant, and we are of the opinion that his claim in the amount of $225.00 is unquestionably reasonable and we, therefore, award the claimant, Delos Tenney, the sum of $225.00.
Award of $225.00.